         Case 2:19-cv-10202-DDP-E Document 12 Filed 02/12/20 Page 1 of 2 Page ID #:272
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Mark D. Nielsen, Esq., 210,023
 Daniel M. Cislo, Esq., 125,378
 Cislo & Thomas LLP
 12100 Wilshire Blvd., Suite 1700
 Los Angeles, CA 90025
 Tel: 310.979.9190
 Fax: 310.394.4477

 ATTORNEY(S) FOR:    Microcom Technologies, Inc.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Nomadix, Inc.                                                                  CASE NUMBER:


                                                                                                  2:19-cv-10202-DDP-E
                                                              Plaintiff(s),
                                     v.
Sia Mikrotikls; Microcom Technologies, Inc.;
                                                                                              CERTIFICATION AND NOTICE
Creative Wireless, Inc.; and Global IT
                                                                                                OF INTERESTED PARTIES
Communications, Inc.                                                                                (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                             Microcom Technologies, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST

Nomadix, Inc.                                                                 Plaintiff

Microcom Technologies, Inc.                                                   Defendant

Sia Mikrotikls                                                                Defendant

Creative Wireless, Inc.                                                       Defendant

Global IT Communications, Inc.                                                Defendant




         February 12, 2020                                 /s/ Mark D. Nielsen
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Microcom Technologies, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                         Case 2:19-cv-10202-DDP-E Document 12 Filed 02/12/20 Page 2 of 2 Page ID #:273




                                                                                           1                                   CERTIFICATE OF SERVICE
                                                                                           2           I hereby certify that on February 12, 2020, I electronically filed the foregoing document
                                                                                           3   with the clerk of court for the U.S. District Court, Central District of California, using the
                                                                                               electronic case filing system of the court.
                                                                                           4
                                                                                                      I hereby certify that on February 12, 2020, I caused the foregoing document to be served
                                                                                           5   by the Court’s Electronic Filing System:
                                                                                           6
                                                                                                                                  Douglas G Muehlhauser
                                                                                           7                                  doug.muehlhauser@knobbe.com
                                                                                                                                       Mark Lezama
                                                                                           8                                    mark.lezama@knobbe.com
                                                                                           9                                Knobbe Martens Olson and Bear LLP
                                                             Facsimile: (310) 394-4477




                                                                                                                                2040 Main Street 14th Floor
                                                                                          10                                         Irvine, CA 92614
                                                                                                                                 Telephone: 949-760-0404
                                                                                          11                                        Fax: 949 760 9502
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                          12
                                            12100 Wilshire Boulevard




                                                                                                      FEDERAL: I declare, under penalty of perjury under the laws of the United States of
            Attorneys at Law




                                                                                          13          America that the foregoing is true and that I am employed in the office of a member of the
                                                   SUITE 1700




                                                                                                      Bar of this Court at whose direction the service was made.
                                                                                          14
                                                                                                      Executed on February 12, 2020, at Westlake Village, California.
                                                                                          15
                        Telephone: (310) 451-0647




                                                                                          16
                                                                                                                                                  /s/ Laura Banuelos
                                                                                          17                                                      Laura Banuelos
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                              2
